TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00385-CV



                                 Armando Salazar, Appellant

                                                v.

                                   Patricia Salazar, Appellee


    FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
        NO. 227-559-E, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant has filed an unopposed motion asking us to abate the cause so that the

trial court may enter of findings of fact and conclusions of law. He further asks that we extend

the time to file his brief following the entry of the findings and conclusions. We grant the motion

and abate the appeal to the trial court for entry of findings of fact and conclusions of law. See

Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772 (Tex. 1989) (duty to file findings and

conclusions is mandatory). The trial court shall arrange for the filing of a supplemental clerk’s

record containing the findings and conclusions no later than October 4, 2013. Appellant’s brief

will be due seventy-five days after the supplemental clerk’s record is filed in this Court.
                                       __________________________________________

                                       David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: August 16, 2013




                                            2